Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2122 Page 1 of 14




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     EDWARD D. VOGEL, Cal. Bar No. 110081
   3 evogel@sheppardmullin.com
     ALEJANDRO E. MORENO, Cal. Bar No. 256802
   4 amoreno@sheppardmullin.com
     501 West Broadway, 19th Floor
   5 San Diego, California 92101-3598
     Telephone: 619.338.6500
   6 Facsimile: 619.234.3815
   7 Attorneys for Defendant
     WELLS FARGO BANK, N.A.
   8
   9                               UNITED STATES DISTRICT COURT
  10                            SOUTHERN DISTRICT OF CALIFORNIA
  11
  12 HELEN LOTSOFF and ASHLEIGH                     Case No. 3:18-cv-2033-AJB-MDD
     HARTMAN, on behalf of themselves
  13 and all others similarly situated,             CLASS ACTION
  14                     Plaintiffs,                REPLY IN SUPPORT OF WELLS
                                                    FARGO’S MOTION TO DISMISS
  15            v.                                  PLAINTIFFS’ FIRST AMENDED
                                                    COMPLAINT
  16 WELLS FARGO BANK, N.A.;
     FCTI, INC.; and DOES 1-50, inclusive
  17                                                Date: March 26, 2020
                 Defendants.                        Time: 2:00 p.m.
  18
                                                    Hon. Anthony J. Battaglia
  19                                                Courtroom 4A (4th Floor Schwartz)
                                                    Suite 4135
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                    Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6              REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2123 Page 2 of 14




   1                                              TABLE OF CONTENTS
                                                                                                                                 Page
   2
       I.       INTRODUCTION ............................................................................................. 1
   3
       II.      THE COURT SHOULD DISMISS THIS ACTION WITH
   4            PREJUDICE ...................................................................................................... 2
   5            A.       Hartman’s APPSN Allegations Fail To State a Claim for Relief. .......... 2
   6                     1.        Overdraft Fees are Determined at the Time of Payment to
                                   the Merchant ................................................................................. 2
   7
                         2.        There Is No Ambiguity In Wells Fargo’s APPSN
   8                               Disclosures. ................................................................................... 4
   9                     3.        Hartman Fails to State an APPSN Claim for Violation of
                                   the UCL......................................................................................... 6
  10
                B.       Wells Fargo Discloses that a Consumer May Incur a Fee With
  11                     Each Item Presented for Payment. .......................................................... 6
  12                     1.        Lotsoff Fails to State a Claim for Breach of Contract in
                                   Connection With the Multiple Fee Claim .................................... 6
  13
                         2.        There is No Breach of the Covenant of Good Faith and
  14                               Fair Dealing .................................................................................. 7
  15                     3.        Lotsoff’s UCL Claim Fails ........................................................... 8
  16            C.       Wells Fargo Was Entitled to Charge the OON Balance Inquiry
                         Fees ......................................................................................................... 9
  17
                         1.        The Bank Cannot be Charged With Knowledge of FCTI’s
  18                               Error .............................................................................................. 9
  19                     2.        Hartman’s UCL Claim Regarding Balance Inquiry Fees
                                   Fails ............................................................................................. 10
  20
                D.       Hartman Does Not State a Claim For Conversion Under
  21                     California Law. ..................................................................................... 10
  22 III.       CONCLUSION ............................................................................................... 10
  23
  24
  25
  26
  27
  28

                                                                 -i-               Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6                             REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2124 Page 3 of 14




   1                                            TABLE OF AUTHORITIES
   2                                                                                                                          Page
   3 Cases
   4 Bodnar v. Bank of Am., N.A.
        No. 14:cv-03224, Doc. 30 (E.D. Pa. Oct. 15, 2014) .............................................. 5
   5
   6 Boone v. MB Fin. Bank, N.A. (N.D. Ill. 2019)
        375 F. Supp. 3d 987 ................................................................................................ 2
   7
     Clark v. Hills Bank and Trust
   8
        No. LACV080753 (June 26, 2019) ........................................................................ 5
   9
     Figueroa v. Capital One, N.A.
  10    2019 U.S. Dist. LEXIS 174797 (S.D. Cal. Oct. 7, 2019)..................................... 10
  11
     Kelly v. Community Bank, N.A.
  12    No. 8:19-cv-00919-MAD-CFH (N.D.N.Y. Feb. 18, 2020) ................................... 5
  13 Lambert v. Navy Fed. Credit Union
  14   2019 U.S. Dist. LEXIS 138592 (E.D. Va. Aug. 14, 2019) .................................... 6
  15 Lloyd v. Navy Fed. Credit Union
  16    2018 U.S. Dist. LEXIS 62404 (S.D. Cal. Apr. 12, 2018) ................................ 5, 10

  17 Roberts v. Capital One, N.A.
        719 F. App’x 33 (2d Cir. 2017) .............................................................................. 5
  18
  19 Statutes
  20 California Penal Code
        § 476a(a) ................................................................................................................. 8
  21    § 476a...................................................................................................................... 8
  22
     California Civil Code
  23    § 1719 ..................................................................................................................... 8
  24 Other Authorities
  25
     12 C.F.R. § 1005.17 ................................................................................................. 1, 4
  26
  27
  28

                                                                  -ii-              Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6                             REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2125 Page 4 of 14




   1                                    I. INTRODUCTION
   2            The Court should grant Wells Fargo’s motion to dismiss in its entirety. Lotsoff
   3 has abandoned her claim under the CLRA. (Opp. at 2, n. 1.) Accordingly, the CLRA
   4 claim must be dismissed with prejudice. As shown herein, the Court should also
   5 dismiss Plaintiffs’ breach of contract, UCL, and conversion claims.
   6            Hartman’s APPSN claims for breach of contract and under the UCL fail
   7 because the Agreement clearly discloses that OD Fees are assessed at the time the
   8 merchant is paid. This makes sense. An account can only be “overdrawn” when
   9 money leaves the account. Wells Fargo also discloses that transactions may be
  10 authorized into a positive balance, but may then overdraft if intervening expenditures
  11 have reduced the consumer’s available balance at the time the merchant is paid.
  12 Hartman seeks to manufacture ambiguity by relying on inapplicable disclosures
  13 concerning the Bank’s ability to approve (or authorize) transactions into a negative
  14 balance pursuant to Wells Fargo’s separate “opt-in” debit card overdraft service
  15 governed by Regulation E (12 C.F.R. § 1005.17). The purportedly ambiguous
  16 disclosures in the Bank’s description of its debit card overdraft service are inappli-
  17 cable because APPSN transactions are admittedly authorized into a positive balance.
  18            Lotsoff’s Multiple Fee claims for breach of contract and violation of the UCL
  19 also fail. Here as well, Lotsoff attempts to manufacture ambiguity where none exists.
  20 Wells Fargo discloses that “[f]ees may be assessed with each item paid into overdraft
  21 or returned unpaid.” An “item,” in turn, is “an order, instruction, or authorization to
  22 … pay funds or money from an account.” Lotsoff obtained goods from a merchant
  23 by authorizing an ACH transaction (similar to an e-check) as payment. The merchant
  24 submitted the ACH for payment, but the ACH was returned unpaid because Lotsoff
  25 had non-sufficient funds. Seven days later, still unpaid for the goods taken by
  26 Lotsoff, the merchant re-presented the ACH for payment. It was paid into overdraft.
  27 Lotsoff was assessed fees in accordance with the Agreement—once for the item
  28 returned unpaid and once for the item paid into overdraft.

                                                  -1-               Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6              REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2126 Page 5 of 14




   1            Hartman’s OON balance inquiry claims for breach of contract, violation of the
   2 UCL and conversion also fail. Simply put, Wells Fargo discloses that it charges an
   3 OON balance inquiry fee “per inquiry.” Because Hartman admits that FCTI
   4 transmitted two balance inquiry transactions to Wells Fargo, Hartman cannot show
   5 that the Bank caused her harm. Nor can she plead conversion under California law.
   6     II. THE COURT SHOULD DISMISS THIS ACTION WITH PREJUDICE
   7 A.         Hartman’s APPSN Allegations Fail To State a Claim for Relief
   8            1.       Overdraft Fees are Determined at the Time of Payment to the Merchant
   9            Hartman argues that Wells Fargo promises to determine overdrafts at
  10 authorization. (Opp. at 3-7.) Not so. The Agreement clearly discloses that Wells
  11 Fargo determines whether the account is overdrawn at the time the funds leave the
  12 account and the merchant is paid. As discussed below, Hartman’s claim seeks to
  13 manufacture an ambiguity by conflating the disclosures concerning the authorization
  14 of a transaction with those that govern payment.
  15            To analyze why Hartman’s claims fail, it is helpful to first understand the
  16 anatomy of an APPSN transaction. During an APPSN transaction, the consumer will
  17 swipe her debit card at a time when her account has available funds in the amount of
  18 the authorization. Wells Fargo will approve the transaction because the consumer has
  19 funds available to spend. No funds leave the account at that time. The merchant is
  20 not paid until it submits the transaction for settlement. If the consumer does not
  21 maintain a balance in her account sufficient to pay the merchant at settlement, Wells
  22 Fargo will charge an OD Fee. An overdraft occurs because the transaction “settles”
  23 into a negative available balance. See Boone v. MB Fin. Bank, N.A., 375 F. Supp. 3d
  24 987, 993 (N.D. Ill. 2019) (dismissing claims because agreement disclosed that OD
  25 Fees arise when an APPSN transaction is paid). The status of the account at the time
  26 of authorization is not pertinent to whether an OD Fee is assessed.
  27            The Agreement fully discloses how this works during APPSN transactions.
  28 The Bank authorizes charges based on the consumer’s “available balance,” and

                                                    -2-               Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6                REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2127 Page 6 of 14




   1 specifies that this balance is the “most current record of the amount of money availa-
   2 ble for [a consumer’s] use or withdrawal.” (FAC, Ex. B at 18.)1 The Bank discloses
   3 that the available balance will be affected by outstanding charges and new charges:
   4           Your available balance will be reduced by “pending” withdrawals, such
               as debit card transactions we have authorized and must pay when they are
   5           sent to us for payment. These pending withdrawals may be sent to us for
               payment at a later date. In some circumstances, these transactions may
   6           be paid into overdraft if other posted transactions or fees have reduced
               your balance before the pending transactions are presented for payment.
   7
   8 (Id. (emphasis added).) This language is clear on two key points: (i) transactions
   9 authorized into a positive balance may settle into an overdraft due to intervening
  10 transactions; and (ii) overdrafts are determined when the merchant is paid.
  11            Hartman ignores these clear disclosures by arguing that “customers’ accounts
  12 will always have sufficient available funds available to cover [APPSN] transactions
  13 because Wells Fargo has already sequestered these funds for payment” and “there are
  14 always funds to ‘cover’ [APPSN] transactions.” (See Opp. at 4.) As discussed
  15 above, this is not how APPSN transactions work. Whether a transaction incurs an
  16 overdraft fee depends on whether there are sufficient available funds at the time the
  17 merchant requests payment and the money leaves the account. (See FAC, Ex. B at
  18 18-20.) Whether funds are available when a transaction is “authorized” (and no
  19 money has left the account) is unconnected to the overdraft inquiry.
  20            Wells Fargo appropriately charged Hartman the two APPSN OD Fees alleged
  21 in the FAC because her available balance was insufficient to pay Uber when it
  22 presented her two charges for payment. (See FAC ¶ 68.) These OD Fees were
  23 incurred in compliance with the terms of the Agreement.
  24
       1
  25     Hartman argues that Wells Fargo’s disclosures were improper because the Bank
        has elected to change its policy for processing APPSN transactions after the filing
  26    of the FAC. (Opp. at 3.) However, Wells Fargo’s current policy on APPSN
        transactions is unconnected to whether Wells Fargo’s prior policy concerning such
  27    transactions was sufficiently disclosed (Hartman concedes charging fees on APPSN
        transactions is lawful so long as appropriately disclosed). (FAC ¶ 24.) Hartman’s
  28    refences to Wells Fargo’s current APPSN policy is also improper because it relies
        on extrinsic evidence outside the FAC.
                                                 -3-                 Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6              REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2128 Page 7 of 14




   1            2.       There Is No Ambiguity In Wells Fargo’s APPSN Disclosures
   2            Hartman seeks to create ambiguity by relying on Wells Fargo’s disclosures
   3 concerning the Bank’s debit card overdraft service. (Opp. at 4.) The disclosures
   4 concerning the debit card overdraft service are inapplicable. Under Regulation E, the
   5 debit card overdraft service only comes into play when transactions are authorized
   6 into a non-sufficient available balance. 12 C.F.R. § 1005.17; (FAC, Ex. B at 20.)2
   7 Here, APPSN transactions come under Wells Fargo’s standard overdraft coverage.
   8            Hartman contends the terms “to cover” and “approve” are ambiguous. (See
   9 FAC ¶¶ 37, 57, 286; Opp. at 4-7.) These terms, however, are used in Wells Fargo’s
  10 description of the debit card overdraft service, which allows the Bank to authorize
  11 debit card transactions into a negative available balance. (FAC, Ex. B at 20.) The
  12 terms “to cover” and “approve” are not used at all in Wells Fargo’s description of the
  13 standard overdraft coverage, which applies to APPSN transactions that are admittedly
  14 authorized into a sufficient available balance. (See id., Ex. B at 20-21.)
  15            Hartman is conflating “approving” a transaction into overdraft versus “paying”
  16 a transaction into overdraft. Only the latter is relevant for fee purposes. Wells
  17 Fargo’s description of the standard overdraft service confirms that the relevant time
  18 for purposes of determining whether there has been an overdraft is when the
  19 merchant is paid: the Bank “pays checks or automatic payments (such as ACH
  20 payment) into overdraft rather than returning them unpaid.” (See id., Ex. B at 18
  21 (underline added, emphasis original).) The Agreement further discloses the common
  22 sense principle that a consumer may authorize a transaction when she has sufficient
  23 funds available, but that she may incur an overdraft fee if that transaction is presented
  24
  25
       2
  26   Although the disclosures concerning the Bank’s debit card overdraft service are
     not applicable because such disclosures concern the authorization of transactions
  27 into a negative balance, the Bank was entitled to charge fees on Hartman’s APPSN
     transactions because Hartman opted into the debit card overdraft service. 12 C.F.R.
  28 § 1005.17(b) (official interpretation (1)(iv)).

                                                   -4-               Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6               REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2129 Page 8 of 14




   1 for payment when there are non-sufficient funds available to pay the merchant at the
   2 time it requests payment. (See id., Ex. B at 18-19.)3
   3            Hartman’s authorities upholding APPSN claims are distinguishable.4 For
   4 example, the disclosures at-issue in Lloyd related to the opt-in overdraft services
   5 which allowed the defendant to approve transactions into a negative available
   6 balance. See Lloyd v. Navy Fed. Credit Union, 2018 U.S. Dist. LEXIS 62404, at *4
   7 (S.D. Cal. Apr. 12, 2018) (stating that the claim arises from the disclosures in Navy
   8 Federal’s “Optional Overdraft Protection Service.”). In addition, the specific
   9 disclosure language considered in Lloyd is materially different from the disclosure
  10 language criticized by Hartman here. In Lloyd¸ the court found that the term
  11 “authorize and pay” was ambiguous because it linked payment to authorization. Id.
  12 at *23-24. In contrast here, Wells Fargo’s use of the word “approve” in the
  13 Agreement is equivalent to the term “authorized.” (FAC, Ex. B at 19.) And, the
  14 Agreement distinguishes between “authorization” and “approval,” on the one hand,
  15 and payment, on the other. Indeed, the fact that “approval” of a transaction and its
  16 payment are distinct events is bolstered by Wells Fargo’s disclosure that “Debit card
  17 transactions presented to us for payment (whether previously approved by us or not)
  18
       3
  19     Hartman argues that this disclosure concerning APPSN transactions is irrelevant
        because it purportedly applies only if a consumer removes standard overdraft
  20    coverage. (See Opp. at 8-9.) This disclosure merely confirms the general rule that a
        consumer may still overdraw his or her account (and incur a fee) in connection with
  21    an APPSN transaction due to the delay between authorization and payment of a
        debit card transaction despite removing the standard overdraft coverage.
  22   4
         Hartman’s other authorities are out-of-state, based on inapplicable law, procedurally
  23    distinct, and are otherwise inapposite. See Kelly v. Community Bank, N.A., No. 8:19-
        cv-00919-MAD-CFH at *12 (N.D.N.Y. Feb. 18, 2020) (order on motion for leave to
  24    amend discussing the viability of an APPSN claim based on “authorize and pay”
        language similar to the inapplicable language at issue in Lloyd); Roberts v. Capital
  25    One, N.A., 719 F. App’x 33, 35–36 (2d Cir. 2017) (discussing different disclosures
        where the term “overdraft” could be read to encompass an authorization into a
  26    negative balance); Bodnar v. Bank of Am., N.A., No. 14:cv-03224, Doc. 30 (E.D. Pa.
        Oct. 15, 2014) (a single-page order denying a motion to dismiss without any
  27    analysis); Clark v. Hills Bank and Trust, No. LACV080753 (June 26, 2019) (decided
        under Iowa-state law which applies the lenient and inapplicable “fair notice”
  28    standard for review of a motion to dismiss); Haskell v. UMB Bank, N.A. (Jefferson
        County, Missouri) (no copy provided).
                                                 -5-                Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6              REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2130 Page 9 of 14




   1 will be paid into overdraft and will not be returned unpaid…” (Id. (italics in
   2 original).) Wells Fargo’s disclosures concerning APPSN transactions are clear.
   3            3.       Hartman Fails to State an APPSN Claim for Violation of the UCL
   4            The Bank’s practice of assessing OD Fees on APPSN transactions is lawful,
   5 adequately disclosed, and fair. (Open. Mem 19-20.) In response, Hartman argues
   6 that CFPB guidance purportedly expresses a “public policy” against charging fees on
   7 APPSN transactions. (Opp. at 23.) Hartman, however, concedes that the CFPB
   8 guidance allows such fees so long as adequately disclosed. (FAC ¶ 24.) OD Fees on
   9 APPSN transactions are not “deceptive” because Wells Fargo fully discloses that OD
  10 Fees are determined at the time the merchant is paid. Finally, Wells Fargo’s practice
  11 is fair because it is neutral. Just as a consumer may incur an OD Fee if he or she
  12 continues to spend money while an authorized transaction is pending payment, the
  13 consumer may avoid such a fee if she maintains a sufficient balance so no overdraft
  14 occurs when the transaction is paid.
  15 B.         Wells Fargo Discloses that a Consumer May Incur a Fee With Each Item
                Presented for Payment
  16
                1.       Lotsoff Fails to State a Claim for Breach of Contract in Connection
  17                     With the Multiple Fee Claim
  18            Lotsoff argues that Wells Fargo’s process for assessing either an OD Fee or
  19 NSF Fee on an “item” is ambiguous because the word “item” should be read to mean
  20 only the initial authorization by the consumer to allow the merchant to request
  21 payment. (Opp. at 12-13.) Lotsoff, however, ignores the fact that the request for
  22 payment comes from the merchant, not the account holder. Until an ACH transaction
  23 is presented for payment, there is no “payment” and the consumer continues to owe
  24 for the goods or services acquired. Thus, each presentment by the merchant plainly
  25 constitutes its own “item” because it constitutes “an order, instructions, or
  26 authorization to… pay funds or money from the account.” (FAC, Ex. B at 1.)
  27            Lotsoff argues that the provision that permits a merchant to present and re-
  28 present ACH debit entries for payment somehow establishes that the customer’s

                                                     -6-               Case No. 3:18-cv-2033-AJB-MDD
       SMRH:4837-6475-5637.6                 REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2131 Page 10 of 14




    1 initial authorization of a purchase is a single “item.” (See Opp. 12-13.) This
    2 language, however, reinforces the fact that the request for payment (i.e. the “debit
    3 entries”) come from the merchant. See Lambert v. Navy Fed. Credit Union, 2019
    4 U.S. Dist. LEXIS 138592, *9-10 (E.D. Va. Aug. 14, 2019) (finding plaintiff’s
    5 interpretation of the term “item” unreasonable because Navy Federal warned
    6 members that an ACH authorization may be presented more than once and each
    7 presentment constitutes an “item”). After a consumer authorizes the merchant to seek
    8 payment, the actual “item” requiring the payment of “funds or money from the
    9 account” comes from the merchant and, as the Agreement discloses, can be presented
   10 and re-presented as a separate item until paid.
   11            The NACHA rules cited in the Opposition also support this interpretation. The
   12 NACHA rules focus on the “merchant’s” request for payment (called an “entry”) and
   13 not the customer’s initial authorization. (See Opp. at 16.) Lotsoff concedes that an
   14 “entry” should be considered analogous to an “item.” (Id.) Thus, common sense
   15 dictates that each request for payment is its own item and will be processed for fee
   16 purposes in accordance with Wells Fargo’s disclosures.
   17            In sum, if a merchant presents an item for payment and the consumer has
   18 insufficient available funds, the Agreement provides that Wells Fargo may charge an
   19 NSF Fee or OD Fee as appropriate under the circumstances.
   20            2.       There is No Breach of the Covenant of Good Faith and Fair Dealing
   21            Lotsoff argues that Wells Fargo breached the implied covenant by treating each
   22 “item” presented by the merchant as separate for purposes of assessing fees. (Opp. at
   23 17.) Wells Fargo, however, fully discloses that “[f]ees may be assessed with each
   24 item paid into overdraft or returned unpaid[.]” (FAC, Ex. B. at 19.) It is clear that
   25 NSF transactions and OD transactions are each evaluated separately and each
   26 constitute their own event for purposes of fee assessment.
   27            The Agreement gives Wells Fargo the right to decide whether to pay a
   28 transaction when the consumer has insufficient available funds. (See FAC Ex. B at

                                                     -7-               Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6                REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2132 Page 11 of 14




    1 19.) In Lotsoff’s case, Wells Fargo rejected the merchant’s request for payment on
    2 October 24, 2016 because Lotsoff had non-sufficient funds. (See Open. Mem. at 4.)
    3 When the merchant again requested payment (a new “item”) seven days later, the
    4 merchant was paid and the transaction was approved into overdraft, resulting in an
    5 OD Fee consistent with the disclosures in the Agreement. Lotsoff cannot state a
    6 claim for breach of the implied covenant in connection with her Multiple Fee Claim
    7 because Wells Fargo’s conduct was expressly permitted under the Agreement.
    8 (Open. Mem. at 11.)
    9            3.       Lotsoff’s UCL Claim Fails
   10            Lotsoff has abandoned her claim under the “unlawful” prong of the UCL
   11 because she voluntarily dismissed her CLRA claim. (See Opp. at 2, n. 1.) For the
   12 reasons set forth above, Lotsoff also fails to state a claim under the “deceptive prong”
   13 because Wells Fargo fully discloses that each request for payment by the merchant is
   14 an “item” for purposes of fee assessment.
   15            Wells Fargo has also demonstrated that its process for assessing OD Fees and
   16 NSF Fees under the circumstances alleged by Lotsoff is not “unfair.” This practice is
   17 in line with legislative goal of “discouraging banking customers from dishonoring
   18 their payment obligations to merchants.” (Open. Mem. at 18.) Lotsoff fails to
   19 meaningfully respond to this argument. First, Lotsoff is wrong to argue that section
   20 476a of the Penal Code is limited to “check forgery.” (Opp. at 21, n. 8.) Rather,
   21 section 476a applies in any situation where a person knowingly writes a check on
   22 insufficient funds. See Cal. Penal Code § 476a(a) (establishing that it is a crime to
   23 write a check “knowing at the time… [that the person] has not sufficient funds… for
   24 the payment of that check.”). Second, Lotsoff concedes that section 1719 of the Civil
   25 Code furthers the legislative policy of discouraging consumers from dishonoring their
   26 payment obligations to merchants. (Opp. at 21, n. 8.) It is the merchant who is
   27 prejudiced when a request for payment is rejected—not the consumer who has
   28 already obtained goods or services without paying for them.

                                                     -8-               Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6                REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2133 Page 12 of 14




    1            Lotsoff argues that the Bank’s conduct somehow places consumers “at greater
    2 risk of failing to meet their obligations.” (Opp. at 20.) However, Lotsoff incurred
    3 fees because she purchased good without having the ability to pay. Lotsoff has not
    4 identified any public policy furthered by allowing consumers to avoid paying agreed-
    5 upon fees in such circumstances.
    6 C.         Wells Fargo Was Entitled to Charge the OON Balance Inquiry Fees
    7            1.       The Bank Cannot be Charged With Knowledge of FCTI’s Error
    8            The Agreement plainly permits the Bank to charge an OON fee per “balance
    9 inquiry.” (See RJN Ex. 1 at 42; ECF No. 21-2 at 2.) In the Opposition, Hartman
   10 concedes that a fee per inquiry is expressly allowed. (Opp. at 18.) Thus, Wells Fargo
   11 was permitted to assess Hartman a fee per balance inquiry communicated by FCTI.
   12            The OON balance inquiry claim fails because Wells Fargo did not proximately
   13 cause Hartman’s alleged damages. (Open. Mem. at 13.) Hartman concedes that
   14 Wells Fargo charges OON balance inquiry fees based upon the electronic instructions
   15 received by FCTI. (See FAC ¶ 166.) Hartman further admits that the two OON
   16 balance inquiry transactions at issue here were communicated by FCTI to Wells
   17 Fargo. (Id.) Then, Hartman argues that Wells Fargo “knew or should have known”
   18 that FCTI had transmitted a “fake” balance inquiry. (Opp. at 18.) Hartman’s
   19 implausible allegations of “knowledge” cannot salvage her claims.
   20            Hartman fails to allege a duty—contractual or otherwise—requiring Wells
   21 Fargo to verify the information it receives from third-party ATM operators. The
   22 Bank has no way of knowing what its customers do at an OON ATM. Indeed, the
   23 only way Wells Fargo can process transactions at OON ATMs is by relying on the
   24 information transmitted by the OON ATM operator. Hartman concedes that Wells
   25 Fargo accepts these instructions “blindly.” (See FAC ¶ 276). As a result, Wells
   26 Fargo cannot be charged with knowledge of, let alone responsibility for, the activities
   27 of OON ATM operators.
   28            Hartman’s claim here lies solely against FCTI and, thus, her breach of contract

                                                    -9-               Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6               REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2134 Page 13 of 14




    1 claim fails.5
    2            2.       Hartman’s UCL Claim Regarding Balance Inquiry Fees Fails
    3            Hartman’s OON balance inquiry allegations fail to state a claim under the
    4 UCL. Hartman argues that Wells Fargo’s conduct was deceptive because it
    5 purportedly “misled consumers into believing they would only be charged balance
    6 inquiry fees on balance inquires they chose to undertake.” (Opp. at 21.) As
    7 discussed above, however, Wells Fargo fully disclosed that it charges an OON fee per
    8 balance inquiry and the Bank necessarily relies on the information transmitted by the
    9 third-party ATM operators.
   10            Hartman’s UCL claim fails for the additional reason that Hartman has failed to
   11 plead causation. Hartman argues that “the specifics” of the transmission between
   12 Wells Fargo and FCTI are “irrelevant,” but the error was FCTI’s. (FAC ¶ 166.)
   13 D.         Hartman Does Not State a Claim For Conversion Under California Law
   14            Under California law, “[a] bank may not be sued for conversion of funds
   15 deposited with the bank.” (See Open Mem. at 21.) In her Opposition, Hartman fails
   16 to address the binding California authority cited in the Opening Memorandum. (Opp.
   17 at 23-24.) Instead, Hartman relies on authorities that analyze the claim of conversion
   18 under the laws of other states. See e.g. Lloyd, 2018 U.S. Dist. LEXIS 62404, at *37-
   19 38 (applying Virginia law). California law applies here. (See FAC, Ex. B at 5.)
   20 Thus, because Hartman has failed to address or distinguish Wells Fargo’s California
   21 authorities, the Court should dismiss Hartman’s claim for conversion.
   22                                      III. CONCLUSION
   23            The Court should grant the motion and dismiss the action with prejudice.
   24
   25   5
          Hartman relies on Figueroa v. Capital One, N.A., 2019 U.S. Dist. LEXIS 174797,
   26    at *25 (S.D. Cal. Oct. 7, 2019), to argue that the “central purpose of a bank’s
         contractual disclosures is to provide account holders with adequate notice of fees.”
   27    This is precisely what Wells Fargo did here. Wells Fargo gave Hartman “adequate
         notice of [its OON balance inquiry] fees” because it discloses that a fee will be
   28    charged per OON balance inquiry. In any event, Figueroa is inapposite because it
         concerns different alleged disclosure violations not at issue here. Id. at *27.
                                                  -10-                Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6               REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
Case 3:18-cv-02033-TWR-MDD Document 69 Filed 03/12/20 PageID.2135 Page 14 of 14




    1 Dated: March 12, 2020
    2                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    3
                                By                 s/Alejandro E. Moreno
    4
                                                 ALEJANDRO E. MORENO
    5
    6                                              Attorneys for Defendant
                                               WELLS FARGO BANK, N.A
    7                                       Email: amoreno@sheppardmullin.com
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            -11-               Case No. 3:18-cv-2033-AJB-MDD
        SMRH:4837-6475-5637.6        REPLY IN SUPPORT OF WELLS FARGO’S MOTION TO DISMISS
